DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
In view of the amendment filed on July 8, 2022, claims 14-22 have been canceled and claims 23-28 have been added. Accordingly, claims 1-13 and 23-28 are pending and under examination.
 In view of the amendment filed on July 8, 2022, claims 1, 4, 9 and 13 have been amended. The amendment to independent claims 1 and 9 overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Therefore, the rejection is hereby withdrawn.
The amendment to independent claims 1 and 9 overcome the rejection under 35 U.S.C. 103 as being unpatentable over Butwell et al. (US 5,928,268) in view of Saderlis et al. (US 5,269,806, which is cited in the IDS filed on July 16, 2021) and further in view of OnlineMetals.com as evidentiary reference. Applicant’s arguments have been fully considered and persuasive. Examiner acknowledges that Butwell and Saderlis alone or in combination fail to disclose the new limitation in claims 1 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Butwell et al. (US 5,928,268) in view of Saderlis et al. (US 5,269,806, which is cited in the IDS filed on July 16, 2021) further in view of Shad (US 5,059,207) and further in view of OnlineMetals.com as evidentiary reference.

Referring to claim 1, Butwell discloses an elastic suture needle (Figs. 1-7) comprising an elongated body 20 having a proximal end 16, a distal end 18, a length extending from the proximal end to the distal end, a top surface 32 extending along the length of said elongated body, and a bottom surface 34 extending along the length of said elongated body (Figs. 1-2 and 7), wherein said elongated stainless steel body has a width that remains constant between said top surface 32 and bottom surface 34 of said elongated stainless steel body (Figs. 1-2 and 7. Col. 3, lines 63-66: “curved rectangular bodied surgical needle 10” (emphasis added)), wherein said elongated body has dimensions that are calculated using the equation T/LN<(4*σ)/(πE), where T is the thickness of said elongated body (in col. 5, lines 7-9, Butwell discloses the thickness of the surgical needle between approximately 0.01 and 0.1 inch. Examiner notes that 0.01 inch is equal 0.25 mm and 0.1 inch is equal 2.5 mm), LN is the length of the neutral axis of said elongated body (in col. 4, lines 48-52, Butwell discloses the length of the surgical needle can cover the full range of sizes known to those skill in the art such as  from approximately 5 to 50 mm in length), σ is the yield strength of said elongated body, and E is the Young's modulus of said elongated body (in col. 4, lines 57-59 Butwell discloses the needle is made from stainless steel 300 or 400 series). Butwell discloses the invention substantially as claimed except for disclosing a specific type of stainless steel within 400 series stainless steel and a tip that extends distally beyond the distal end of said elongated body, wherein said elongated body is curved and said tip is straight.

Referring again to claim 1, however, in the same field of endeavor, which is a surgical needle, Sardelis discloses the needle is made from stainless steel type AISI 455 (in col. 3, lines 45-50). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have used stainless steel type AISI 455 to make needle of Butwell since this material has been well known for making surgical needle. According to OnlineMetals.com, accessed on July 25, 2021 and December 9, 2021, stainless steel type AISI 455, which is martensitic stainless steel, has yield strength of 1634 MPa and Modulus of Elasticity or Young’s modulus of 200 GPa (200,000 MPa). With E= 200,000 MPa and yield strength is 1634 MPa then (4*σ)/(πE) equal to 0.010. If Butwell’s needle has a thickness (T) of 0.3 mm (col. 4, lines 48-52) and a length (LN) of 40 mm (col. 4, lines 48-52) then T/LN is 0.0075, which is less than 0.010. Thus, the needle with a thickness of 0.3 mm and a length of 40 mm will satisfied the equation above. Examiner contends that other possible combination of needle length and thickness also satisfied the equation above.
 
Referring again to claim 1, however, in the same field of endeavor, which is a surgical needle, Shad discloses surgical needle (Fig. 8, which is reproduced below) includes a semicircular body, a straight tip extends distally beyond the distal end of the semicircular body, and a straight proximal portion extends from the proximal end of the semicircular body to form a U-shape needle to enable the surgeon to pass the needle with accuracy through multiple layers of tissue at one time, and at a controlled depth and width (Col. 3, ln 21-24: “Preferably, the "U" shaped needle has a central semicircular arc 36 which has a length L3 equal to or less than either length L1, L2 of the arms 38, 40 on D2 is less than or equal to L1, L2 or L3, as shown in FIGS. 6-8.” Col. 1, ln 43-50: “enable a surgeon to pass the needle with accuracy through multiple layers of tissue at one time, and at a controlled depth and width. The needles of the present invention are particularly useful for quickly and efficiently suturing deep wounds having a short width, for example, the incisions created in the tissues during the surgical procedures of arthroscopy and laparoscopy.”) Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have shaped the needle of Butwell according to the teaching of Shad to enable the surgeon to pass the needle with accuracy through multiple layers of tissue at one time, and at a controlled depth and width.


    PNG
    media_image1.png
    200
    304
    media_image1.png
    Greyscale


Referring to claim 2, Butwell/Sardelis/Shad discloses the elastic suture needle as claimed in claim 1, wherein said elongated body comprises stainless steel (Butwell: col. 3, lines 45-50).

Referring to claim 3, Butwell/Sardelis/Shad discloses the elastic suture needle as claimed in claim 2, wherein said stainless steel is selected from the group of stainless steels consisting of martensitic stainless steels, austenitic stainless steels, martensitic-aged (mar-aged) stainless steels (Sardelis: col. 3, lines 45-50).

Referring to claim 4, Butwell/Sardelis discloses the elastic suture needle as claimed in claim 1, Butwell further discloses a suture attachment portion 16 (Fig. 1) proximal to the proximal end of said elongated body and a tip 18 distal to the distal end of said elongated body. Sardelis discloses needle 10 (Fig. 1) includes a suture attachment barrel (the portion at lead line 60 as shown in Fig. 1). It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have substitute the rectangular shape of the suture attachment portion 16 of Butwell with a barrel shape as disclosed by Sardelis since it has been held that substitution of one known element for another to obtain predictable result (i.e., a secure attachment of suture to needle) is old and well known in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Referring to claim 5, Butwell/Sardelis/Shad discloses the elastic suture needle as claimed in claim 1, wherein said top surface of said elongated body includes a flat top surface 32 that extends along the length of said elongated body, and wherein said bottom surface 34 of said elongated body include a flat bottom surface that extends along the length of said elongated body (Figs. 1-2 and 7. Col. 3, lines 63-66: “curved rectangular bodied surgical needle 10” (emphasis added)). 

Referring to claim 6, Butwell/Sardelis/Shad discloses the elastic suture needle as claimed in claim 5, wherein the thickness T of said elongated body is a distance between said flat top surface 32 of said elongated body and said flat bottom surface 34 of said elongated body (Fig. 2. col. 5, lines 7-11, Butwell discloses the thickness of the surgical needle between approximately 0.01 and 0.1 inch between planar surfaces 32 and 34). 

Referring to claim 7, Butwell/Sardelis/Shad discloses the elastic suture needle as claimed in claim 1, wherein said elongated body is curved with said top surface 32 of said elongated body defining a concave aspect of said curved elongated body and said bottom surface 34 defining a convex aspect of said curved elongated body (Figs. 2 and 7). 

Referring to claim 8, Butwell/Sardelis/Shad discloses the elastic suture needle as claimed in claim 1, wherein said elongated body comprises martensitic-aged stainless steel having a yield strength of about 1500-2200 MPa and a Young's modulus of about 200-205 GPa (see paragraph 6 above). 
 
Allowable Subject Matter
Claims 4 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-13 and 26-28 are allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771